980 F.2d 729
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Thomas A.J. FAUSEK, et al., Plaintiffs-Appellees,v.Robert E. WHITE, et al., Defendants,Selox, Inc., Defendant-Appellant.
No. 92-6364.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1992.

Before ALAN E. NORRIS and SILER, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
Defendant Selox, Inc. appeals the order of the district court consolidating two actions filed against it with ten pending consolidated actions.   Plaintiffs move to dismiss the appeal for lack of jurisdiction and seek an award of attorney fees and costs.   Selox, Inc. opposes dismissal.


2
Upon review, we conclude that we lack jurisdiction.   The consolidation order is not a final order appealable under 28 U.S.C. § 1291.   In addition, Selox, Inc. has not demonstrated that the order is a collateral order appealable pursuant to  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   See In re Master Key Antitrust Lit., 528 F.2d 5 (2d Cir.1975);   c.f. Travelers Indemnity Co. v. Miller Manufacturing Co., 276 F.2d 955 (6th Cir.1960) (per curiam) (order granting separate trials is non-appealable).


3
It therefore is ORDERED that the motion to dismiss is granted.   No attorney fees are awarded.